PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/982,911
Filing Date: 17 May 2018
Appellant(s): SwaddleDesigns, LLC



__________________
Ellen M. Bierman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/22/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/24/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The 112(a) and 112(b) rejections presented in the final office action on 11/24/2020 are withdrawn in view of the after final amendment filed 3/22/2021 and entered on 4/27/2021 which overcomes these rejections.

(2) Response to Argument

Regarding appellant’s argument that the examiner has not met her burden presenting a prima facie case of obviousness as set forth in the final office action because the examiner has failed to recite where a sleeve length between 3 and 4 inches is explicitly or impliedly found in the references, and has not supplied a convincing line of reasoning as to why an artisan would have found the claimed invention to have been obvious in light of the teachings of the reference, the examiner contends that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law (MPEP 2144 (I)). In this case, the examiner provides that it would have been obvious for the sleeve portions of the combined reference to each have a sleeve length of between 3 and 4 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)(MPEP 2144.04 IVA). The sleeve portions would not operate differently having a length within the claimed range (the examiner notes that Krawchuk’s invention has the same intended function as the applicant of partially restricting movement of the baby, thereby partially suppressing the moro reflex and enabling use of the baby’s arms to lift its torso to reposition its head (paras. 111,82,100)) and furthermore, applicant places no criticality on the claimed range, indicating that “In some embodiments, the sleeves are between 3.0 and 4.0 inches in length” (para. 25 of applicant’s specification). Additionally,  it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the sleeve portions of the  Krawchuk/ Wollschlaeger combined reference to each have a sleeve length of between 3 and 4 inches In order to optimize the length to suit the wearer’s proportions (pgs. 11-12 of final rejection).
Therefore, the examiner relies on MPEP/ case law and knowledge generally available to one of ordinary skill in the art in light of the prior art which are all recognized as appropriate rationale by the MPEP. Additionally, it is very common in the apparel art to alter/optimize the size of different garment components (such as sleeves) to suit different size wearers or wearers of varying proportions. The examiner would also like to reiterate how similar the applicant’s invention is to the invention disclosed by Krawchuck (see images below).

    PNG
    media_image2.png
    410
    500
    media_image2.png
    Greyscale



Regarding appellant’s argument that the sleeve length was specifically chosen after extensive experimentation to allow just enough range of motion to allow a baby to use its arms to lift its torso to reposition its head, but short enough to keep the baby’s arms in a somewhat flexed position close to the baby’s body so that self-soothing was still possible, and the intended function of appellant’s claimed invention is to provide partial suppression of the moro reflex while Krawchuk’s intended function is to fully suppress the moro reflex, the examiner upholds that the function of Krawchuk is the same as the applicant’s. Krawchuk teaches that purpose of the invention is to restrain movement of the baby’s arms, thereby reducing the impact of a moro reflex event (startle reflex is another term for moro reflex)(paras. 100, 111) while also allowing the baby sufficient arm movement to lift its head, torso or shoulders and suck their hands (paras. 82, 100 last 3 lines, para. 111). Additionally, the sleeves allow the wearer to move their arms from the position of fig. 5A to a position in front of the wearer’s face (para. 100) , thereby providing enough mobility to enable use of the baby's arms to lift its torso to reposition its head (the mobility is also reiterated in para. 113). Therefore, Krawchuck also teaches partially suppressing the moro reflex due to all of the movements that can be performed wearing Krawchuk’s invention as outlined above. The examiner holds that the length of Krawchuk’s sleeves would reasonably be expected to be within the same range as the applicant’s sleeves at least because the intended purpose of the invention is the same. 
Regarding applicant’s argument that Krawchuk’s answer to transitioning a baby away from swaddling is found in the second embodiment (figs. 3A,3B) which provides a sleeveless embodiment rather than sleeves of a specific length with open or closed cuffs, the examiner contends that the examiner relies on swaddling device 300 of figs. 5A,5B and Krawchuck provides that an advantage of any of the preferred embodiments is that the swaddling suit swaddles infants by sufficiently restraining movement of the limbs to suppress the startle reflex, yet allowing movement of the hand towards the mouth and maintaining the hand in position relative to the infant's face such that the hands are accessible to the mouth (para. 111). It is only Ms. Damir’s opinion that other embodiments were provided by Krawchuk because the embodiment of figs. 5A,5B does not perform as described by Krawchuk.
Regarding appellant’s argument that the prior art does not teach that the sleeve length is structured to enable a range of motion of the baby’s arms  upwards beyond the ears of the baby and the wings of Krawchuk are too short and restrictive to allow this functionality, the examiner contends that the sleeve length being structured to enable a range of motion of the baby’s arms  upwards beyond the ears of the baby is considered to recite a functionality/intended use of the claimed invention. A recitation of the intended use/function of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use/function, then it meets the claim (MPEP 2114 I and II). The sleeve length would allow the baby’s arms to extend upward beyond the ears of the baby with the sleeve ends being open to receive the baby’s hands/arms and the baby having sufficiently long arms (para. 100 of Krawchuk, fig. 5A of Krawchuk). It is pure speculation on the part of the appellant that the sleeves of Krawchuk would be too short and restrictive to allow the claimed functionality because Krawchuk is silent to the sleeve dimensions and teaches that the ends of the sleeves can be open (para. 100) which would allow the claimed functionality as noted above. Further elaboration can be found at pg. 34 of the final rejection. The appellant discusses other embodiments as well however the examiner only relies on the embodiment of figs. 5A,5B.


Regarding appellant’s argument that the examiner has failed to put forth a prima facie case that the references provide a foldover mitten cuff that is at least 2.5 inches in length, measured along a longitudinal axis of each of the sleeve portions because being substantially longer than 2.36 inches is not the same as at least 2.5 inches, the examiner contends that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law (MPEP 2144 (I)).  Wollschlaeger teaches that the back side (16b,17b) of each sleeve  may be approximately 3-6 cm longer than the front side (16a, 17a), as measured at the midline of the sleeve (para. 26, where 6cm is 2.36 inches ) and fig. 10 shows 20 extending from the distal end of 17b to the distal end of 17a (which can have a length of 6cm or 2.36 inches per para. 26), and substantially past the distal end of 17a ( at Q, see annotated fig.) such that 20 of the foldover mitten cuff is substantially longer than 6cm, 2.36 inches. Therefore, para. 26 along with fig. 10 suggest that the foldover mitten cuff is at least 2.5 inches in length. The examiner has put the annotated fig. that was provided on pg. 12 of  the final office action below for your convenience. Q is the extra length that adds to the 2.36 inches.

    PNG
    media_image3.png
    606
    393
    media_image3.png
    Greyscale



	The examiner further provides that  it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for each foldover mitten cuff of the Krawchuk/ Wollschlaeger combined reference to be at least 2.5 inches in length, measured along a longitudinal axis of the sleeve of the fold over mitten cuff in order to provide sufficient length to fold over a baby’s hand and overlap the sleeve opening (figs. 10,11, para. 26). The examiner also provides additional rationale for providing the claimed length in view of  MPEP 2144.04 IVA which is outlined on pages 10 and 11 of the final office action. Therefore, the examiner has provided sufficient rationale for providing the claimed length of the mitten cuff.
	Regarding appellant’s argument that the at least 2.5 inch length is critical, the examiner contends that the examiner provided prior art to support the claimed length and additionally, the appellant provides in the originally filed specification “In some embodiments, each cuff 106 has a length of at least 2.5 and preferably 2.75 inches” (para. 24 of applicant’s specification). This indicates that the feature is not critical to the invention because there can be embodiments of the invention that do not have a length in the claimed range. Nevertheless, the overlap of the cuff and the sleeve, and the claimed length range is suggested by Wollschlaeger as outlined above.
	Regarding appellant’s argument that the supplemental declaration provides sufficient rebuttal evidence that the claims are not obvious over Krawchuk in view of Wollschlaeger and all of the evidence and opinions of Ms. Damir have not been considered, the examiner contends that the declaration was fully considered and responded to in great detail (see pgs. 33-41 of the final office action). The examiner’s response to the declaration in the final office action is incorporated herein.
	Regarding appellant’s argument that the Krawchuk/Wollschlaeger combination doesn’t teach the claimed functionality because Krawchuk doesn’t teach exactly how the garment achieves the functionality it claims to achieve and Ms. Damir argues that it wouldn’t achieve the claimed functionality, the examiner contends that it is Ms. Damir’s opinion that it wouldn’t achieve the claimed functionality and Krawchuk specifically teaches that it does achieve the function (paras. 100,111,82,113). The appellant further argues that Krawchuk does not state “use of the baby’s arms to lift its torso to reposition it head” however, the examiner contends that para. 82 of Krawchuk recites “if babies do manage to roll onto their front then they can use their arms to push up off the mattress, turn their head and keep breathing, minimising suffocation risk” which is simply another way of wording applicant’s claimed functionality. Using their arms to push off the mattress to turn their head would involve lifting their torso.
Regarding applicant’s argument that the applicant tested various sleeve and cuff lengths to provide the claimed functionality and sleeves having the specific claimed dimensions are key to achieving the claimed functions, and the testing provides evidence that Krawchuk’s invention would not perform as Krawchuk claims , the examiner contends that while the applicant provides that testing was performed to develop their product, the applicant doesn’t provide that they tested Krawchuk’s specific product and doesn’t provide evidence of testing (charts, notes, images etc.) proving that Krawchuk’s product wouldn’t perform the function that Krawchuk claims to perform. To be of probative value, any objective evidence should be supported by actual proof (MPEP 716.01(c)(I)).
Additionally, the applicant did not provide in the originally filed specification that the sleeves having a length of between 3 and 4 inches is a critical feature, indicating that “In some embodiments, the sleeves are between 3.0 and 4.0 inches in length” (para. 25 of applicant’s specification). Therefore, the specification suggests that this particular sleeve length range is not a required feature of applicant’s invention. One would expect that for the garment to perform its intended function for babies of varying sizes, the sleeve length could vary outside of the 3-4 inch range depending on the size of the garment.
Regarding applicant’s opinion that it is not possible to add mitten cuffs that are at least 2.5 inches due to the configuration of the wings, the examiner contends that the sleeves of Krawchuk can have open ends and therefore could have mitten cuffs incorporated into the ends of the sleeves as is shown by Wollschlaeger (figs. 10,11). The examiner doesn’t find how the configuration of the sleeve would impact adding mitten cuffs as shown by Wollschlaeger. The applicant further argues that the wing sleeves are too short, however Krawchuk is silent to the sleeve length. Therefore, it cannot be determined that the length of the sleeves is too short. The sleeve length looks very similar in fig. 5A of Krawchuk and applicant’s fig. 1A. The examiner notes that the sleeve length of Krawchuk is measured from X.  Nevertheless, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The examiner provides that adding mitten cuffs would provide the benefit of covering or freeing the baby’s hands as desired so as to prevent exposure to germs and finger nail scratching in the closed position (para. 2 of Wollschlaeger) and would allow access to the hands and increase the opportunity for movement of the hands in the open position (para. 66 of Krawchuk). Adding mitten cuffs to a baby garment is extremely well known in the art. Wollschlaeger also teaches the claimed cuff length as outlined in the rejection above. Additionally, it has been held by the courts that opinion evidence is of little value because of a lack of factual support (In re Beattie, 974 F.2d 1309, 24 USPQ2d 1040)(Fed. Cir. 1992)(MPEP 716.01(C)(III)).
Regarding appellant’s argument that the Krawchuk/Wollschlaeger combination is based upon impermissible hindsight, the examiner contends that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Optimizing length to suit the wearer’s proportions is not a rationale taken from applicant’s disclosure and therefore is not based on impermissible hindsight. It is very common in the apparel art to alter/optimize the size of different garment components (such as sleeves) to suit different size wearers or wearers of varying proportions.
	Regarding appellant’s argument that “the sleeve portions are configured to be shorter than the length of the baby's arms to provide resistance if the baby's arms are fully extended with the foldover mitten cuffs closed” per claim 8 doesn’t describe a functionality but a configuration itself, and each of Krawchuk and Wollschlaeger do not teach the required length of the sleeves, the examiner contends that claim 8 is clearly claiming a functionality of the garment because it is claiming the garment in relation to a baby wearing a garment. A baby cannot be positively claimed as part of the invention.  As explained in the final rejection, the mitten cuffs close the end of the sleeves such that when a wearer with arms longer than the sleeves tries to fully extend their arms, the sleeves/mitten cuff would provide resistance against full extension of the baby’s arms thereby meeting the above claim limitation. A recitation of the intended use/function of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use/function, then it meets the claim (MPEP 2114 I and II). The examiner fully explains how the Krawchuk and Wollschlaeger combined reference achieves all of  the functionality of claim 8 in the final rejection ( pgs. 15,16 of final rejection).

	 Additionally, the Krawchuk/ Wollschlaeger combined reference teaches the claimed length of the sleeves as outlined in detail above. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Ms. Damir’s opinion as supplied in the declaration and as referenced throughout the appeal brief that the Krawchuk/ Wollschlaeger combined reference does not teach applicant’s invention, the examiner contends that, while opinion evidence is entitled to consideration and did receive consideration by the examiner, it has been held by the courts that opinion evidence is of little value because of a lack of factual support (MPEP 716.01(C)(III). The applicant has not provided factual proof that the Krawchuk/ Wollschlaeger combined reference would not perform applicant’s claimed functionality and/or does not have the claimed structure. The examiner also recognizes that the declaration is written by the inventor and the inventor has a vested interest in the outcome of the case. 
	Regarding appellant’s argument per claims 12 and 13 that modifying the Krawchuk/ Wollschlaeger combined reference  to include an open weave mesh panel would destroy the intended purpose of providing pressure around the infant’s body  and providing resistance against full extension, thereby restricting movement of the infant’s arms away from the body, the examiner contends that providing a section of open weave mesh panel wouldn’t prevent providing pressure around the infant’s body because open weave mesh is still a layer of fabric material that can still provide an amount of pressure and additionally, the garment still includes the soft stretchy cotton fabric. Only a panel on the front would include the open weave material. The examiner does not see how providing an open weave mesh panel would inhibit any functionality of the  Krawchuk/ Wollschlaeger combined reference  and in fact would only further enhance the invention by improving air circulation to avoid overheating (para. 28 of Krawchuk ‘036). Regarding appellant’s argument that Krawchuk 2 (U.S. 20150000036) is a different kind of garment than Krawchuk 1(U.S. 20110180079) and therefore is not suitable for combination with Krawchuk 1, the examiner contends that both Krawchuk references are sleep garments for infants and therefore they are suitable for combination with one another. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ABBY M SPATZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
Conferees:
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732   
                                                                                                                                                                                                     /ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.